United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3757
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Ramiro Cabrera Basurto,                 *
                                        *     [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                          Submitted: June 26, 2003
                              Filed: July 1, 2003 (Corrected: 07/08/03)
                                   ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Ramiro Cabrera Basurto pleaded guilty to distributing 50 grams or more of a
methamphetamine mixture, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B). The
district court1 sentenced him to 46 months imprisonment and 3 years supervised
release. On appeal, counsel has filed a brief and moved to withdraw under Anders
v. California, 386 U.S. 738 (1967), and Basurto has not filed a supplemental brief.




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
       Counsel argues that Basurto’s sentence was unreasonable considering his
crime, and that a supervised release condition requiring Basurto to report to a
probation office upon reentering the United States violates his Fifth Amendment right
against self-incrimination. As neither of these arguments was raised below, our
review is for plain error. See United States v. Sun Bear, 307 F.3d 747, 750 (8th Cir.
2002), cert. denied, 71 U.S.L.W. 3758 (U.S. June 9, 2003) (No. 02-9418). We reject
counsel’s first argument because Basurto was sentenced within the Guidelines range
corresponding to the Guidelines calculations to which he stipulated in his plea
agreement. See United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (defendant
who explicitly and voluntarily exposes himself to specific sentence may not challenge
that punishment on appeal). Nor did the court plainly err in imposing the supervised
release condition. See United States v. Calles-Abrego, 52 Fed. Appx. 320, 321 (8th
Cir. Dec. 12, 2002) (unpublished per curiam) (finding no plain error in imposition of
same condition).

      Having carefully reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, and we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-